Title: Robley Dunglison to James Madison, 31 July 1834
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Baltimore
                                
                                 July 31st. 1834.
                            
                        
                        
                        I am glad to learn from your letter of the 26th. Inst. that your troublesome complaint is, at the least,
                            mitigated I do not think it would be advisable, in any other manner, than by the Sulphur Water, to attempt to remove the
                            itching, as I should be afraid, that by any sudden repercussion of the irritation it might be transferred to organs of
                            greater consequence.
                        The internal use of the Sulphur might modify it advantageously, & would be altogether devoid of the
                            inconveniences I have mentioned. I mean the internal use of Sulphur along with the Wash of Sulphuret of Potassa. The
                            Sulphur might be taken in the manner I mentioned, when I had last the pleasure of seeing you; or five grains of the
                            Sulphuret of Potassa may be taken night and morning dissolved in a little Syrup of any kind or in Molasses.
                        I very much deplore the indelicacy that could give occasion to the publication, which I sent you, but it
                            appears impracticible to prevent it. If I am not mistaken it emanated from an individual, who had been guilty of the same
                            impropriety previously. I was delighted to learn the personal details and I trust that for many
                            many years the Author may be enabled to repeat them, and at the same time to learn the
                            impropriety of detailing the private opinion, which he hears under the roof of hospitality.
                        Mrs Dunglison begs me to present her kindest and most respectful regards to Mrs Madison, in which I trust I
                            may be permitted to join. Believe me, dear Sir, with the greatest respect & esteem, Faithfully your Servt.
                        
                        
                            
                                Robley Dunglison
                            
                        
                    